               Case 2:20-cv-00299-JCC Document 21 Filed 09/30/20 Page 1 of 4




                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9          ANTONY NEVILLE, et al.,                           CASE NO. C20-0299-JCC
10                              Plaintiffs,                   ORDER
11                     v.

12          GRIFFIN MACLEAN, INC., et al.,

13                              Defendants.
14

15          This matter comes before the Court on Defendant Griffin Maclean, Inc’s (“GMI”) motion
16   for judgment on the pleadings (Dkt. No. 12). Having thoroughly considered the parties’ briefing
17   and the relevant record, the Court finds oral argument unnecessary and hereby GRANTS the
18   motion in part and DENIES the motion in part for the reasons explained herein.
19          GMI initially sought a judgment on the pleadings as to the entirety of Plaintiffs’ claims;
20   GMI has since withdrawn its motion with respect to all but one—Plaintiffs’ second claim, which
21   alleges that Defendants failed to provide the required continuation of health insurance benefits
22   under ERISA following Plaintiff Antony Neville’s separation from GMI. (Dkt. Nos. 1 at 5–6; 17
23   at 2.) GMI argues that this was a compulsory counterclaim in a previous Washington State court
24   case for which the court issued judgment and, on this basis, Plaintiff and his family (“Plaintiffs”)
25   are barred from bringing it in this venue. (See generally Dkt. No. 12.) In the Washington case,
26   GMI sued Plaintiff following the termination of his employment, alleging Plaintiff impermissibly


     ORDER
     C18-1279-JCC
     PAGE - 1
               Case 2:20-cv-00299-JCC Document 21 Filed 09/30/20 Page 2 of 4




 1   used GMI’s proprietary information and business contacts to establish a competing business

 2   following Plaintiff’s departure from GMI—an insurance service provider. (See generally Dkt.

 3   No. 13-1 at 2–17.)

 4           “After the pleadings are closed—but early enough not to delay trial—a party may move

 5   for judgment on the pleadings.” Fed. R. Civ. P. 12(c). A motion for judgment on the pleadings is

 6   “functionally identical” to a motion to dismiss for failure to state a claim pursuant to Federal

 7   Rule of Civil Procedure 12(b)(6). Dworkin v. Hustler Magazine Inc., 867 F.2d 1188, 1192 (9th

 8   Cir. 1989). As such, the Court must determine whether the complaint contains “sufficient factual
 9   matter, accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal,
10   556 U.S. 662, 678 (2009); see also Hansen v. Boeing Co., 903 F. Supp. 2d 1215, 1217 (W.D.
11   Wash. 2012) (applying Rule 12(b)(6) plausibility standard to resolve a Rule 12(c) motion). In
12   conducting this analysis, the Court must accept the complaint’s factual allegations as true and
13   credit all reasonable inferences arising from those allegations. Sanders v. Brown, 504 F.3d 903,
14   910 (9th Cir. 2007). However, the Court may take judicial notice of adjudicative facts in the
15   absence of a reasonable dispute about those facts. Fed. R. Evid. 201(a)–(b). This includes
16   documents in an underlying Washington state court case. See Khazali v. Berns, Case No. C16-
17   1022-JLR, Dkt. No. 7 at 3 n.3 (W.D. Wash. 2016) (collecting cases).
18           If a counterclaim is compulsory in another proceeding, but not brought, the defendant is

19   barred from bringing the claim in another venue. Springs v. First Nat. Bank of Cut Bank, 835

20   F.2d 1293, 1295 (9th Cir. 1988). Whether such a claim should have been pled in a prior state

21   proceeding is a question of state law. Id. Under Washington law, compulsory counterclaims are

22   barred in later litigation if they “arise out of the transaction or occurrence that is the subject

23   matter of the opposing party’s claim.” Wash. Sup.Ct. Civ. R. 13(a). A claim arises “out of the

24   same transaction or occurrence” if it is “logically related” to the original claim. Chukri v.

25   Stalfort, 403 P.3d 929, 932 (2017); see Schoeman v. New York Life Ins. Co., 726 P.2d 1, 7 (1986)

26   (applying the logical relationship test). In considering the relationship between the two, a “broad


     ORDER
     C18-1279-JCC
     PAGE - 2
               Case 2:20-cv-00299-JCC Document 21 Filed 09/30/20 Page 3 of 4




 1   realistic interpretation” is required. Id.

 2           In arguing against dismissal, Plaintiffs focus the Court on the relationship between their

 3   continuation of coverage claim and their other ERISA claims brought to this Court. (See

 4   generally Dkt. No. 14 at 24–28.) This argument, however, ignores the clear relationship between

 5   the continuation of coverage claim and the subject matter of the prior litigation: Plaintiff’s

 6   employment relationship with GMI and its subsequent termination. (See generally Dkt. Nos. 13-

 7   1 at 2–429; 14-1 at 2–76; 15-1 at 2–81.) And it is belied by Plaintiff’s arguments to the

 8   Washington State court. (See Dkt. No. 13-13 at 7–11 (lengthy argument on the issue); 15 (further
 9   argument how the “[t]he continuation of the health insurance post-employment tied into” and
10   “dovetails with” the matter before the State court).) Nor is the Court persuaded by Plaintiffs’
11   argument based on the State court’s refusal to admit evidence regarding ERISA violations. (Dkt.
12   No. 14 at 25.) This is of no surprise since Plaintiff elected not to include GMI’s failure to provide
13   continuation of coverage as a counterclaim. (See generally Dkt. No. 13-1 at 13–28.) Finally, the
14   Court does not find the lack of identity of persons between the State court case and this one to be
15   controlling. Plaintiff’s spouse and their minor child could have been joined as necessary parties
16   in the State court case to bring the relevant counterclaim. See Wash. Sup.Ct. Civ. R. 19; Mayo v.
17   Jones, 505 P.2d 157, 161 (1972) (describing instances when joinder is required). For whatever
18   reason, Plaintiff chose not to do so.

19           For the foregoing reasons, Defendant GMI’s motion for judgment on the pleadings (Dkt.

20   No. 12) is GRANTED in part and DENIED in part. Plaintiffs’ second claim is DISMISSED with

21   prejudice. The remaining claims survive.

22   //

23   //

24   //

25   //

26   //


     ORDER
     C18-1279-JCC
     PAGE - 3
              Case 2:20-cv-00299-JCC Document 21 Filed 09/30/20 Page 4 of 4




 1          DATED this 30th day of September 2020.




                                                     A
 2

 3

 4
                                                     John C. Coughenour
 5                                                   UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C18-1279-JCC
     PAGE - 4
